1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MANUEL TRUJILLO,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 31,239

10 CITY OF ALBUQUERQUE,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Carl J. Butkus, District Judge

14 Manuel Trujillo
15 Albuquerque, NM

16 Pro Se Appellant

17 Robert D. Kidd, Jr., Interim City Attorney
18 Sarah E. Lough, Assistant City Attorney
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 VANZI, Judge.

23          Plaintiff appeals the dismissal of his complaint under Rule 1-012(B)(6) NMRA.

24 We proposed to affirm in a calendar notice, and we have received a memorandum in
 1 opposition and a memorandum in support in response to our notice. We have duly

 2 considered Plaintiff’s arguments, but we find them unpersuasive. We affirm.

 3        As noted in our calendar notice, a Rule 1-012(B)(6) motion will be upheld if,

 4 under any state of facts provable under the claim, the plaintiff cannot recover or obtain

 5 relief. Valdez v. State, 2002-NMSC-028, ¶ 4, 132 N.M. 667, 54 P.3d 71. Plaintiff’s

 6 complaint is titled, “Civil Complaint Discrimination,” and asks for 1.5 billion dollars

 7 from Defendant. Plaintiff states that the claims arise from “numerous discrimination

 8 charges from” two metropolitan court cases. [RP 9] An attachment to the complaint

 9 lists vandalism, seizure, false arrest, false imprisonment, illegal stop, failure to

10 transport, excessive bail, and “not giving me back my money.” [RP 10-11] The

11 complaint does not include any allegations of discrimination. Plaintiff includes no

12 facts that would support a discrimination claim upon which relief could be granted.

13 Plaintiff provides no facts or authority to support what appears to be a claim that he

14 was the target of discrimination or to support his claim that he is entitled to 1.5 billion

15 dollars as a result.

16        Accepting as true all well-pleaded factual allegations in Plaintiff’s complaint,

17 it is clear that Plaintiff cannot recover under any state of facts that are provable under




                                                2
1 his complaint. See Valdez, 2002-NMSC-028, ¶ 4. For the reasons discussed in this

2 opinion and in our calendar notice, we affirm the decision of the district court.



3        IT IS SO ORDERED.




4                                         __________________________________
5                                         LINDA M. VANZI, Judge


6 WE CONCUR:



7 _________________________________
8 CELIA FOY CASTILLO, Chief Judge



 9 _________________________________
10 MICHAEL E. VIGIL, Judge




                                            3